Citation Nr: 1713049	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  11-27 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a cancerous tumor of the left adenoid sinus, claimed as due to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran had active duty service from October 1963 to October 1967, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In April 2016, the Veteran and his spouse testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.  At such time, the Veteran submitted additional evidence with a waiver of  Agency of Original Jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304(c) (2016).  Therefore, the Board may properly consider such newly received evidence.  Furthermore, at such time, the undersigned held the record open for 60 days for the receipt of additional evidence.  Thereafter, in June 2016, the Veteran, through his attorney, submitted additional evidence.  While he did not waive AOJ consideration of such, the Board finds there is no prejudice to him in considering it in the first instance as the Board is granting his claim in full.

Notably, in July 2016, the Veteran appointed a new attorney to represent him in the appeal by submitting a new VA Form 21-22a (Appointment of Individual as Claimant's Representative).  While this new appointment was submitted more than 90 days after his appeal was docketed at the Board, the Board finds no reason to deny the change in representation.  See generally 38 C.F.R. § 20.1304.  Thus, the Veteran's new representative has been listed on the cover page.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.



FINDING OF FACT

Resolving all doubt in the Veteran's favor, cancerous tumor of the left adenoid sinus is related to his acknowledged in-service exposure to herbicide agents.


CONCLUSION OF LAW

The criteria for service connection for cancerous tumor of the left adenoid sinus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for cancerous tumor of the left adenoid sinus is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R 
§ 3.303(a) (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a malignant tumor becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected even though there is no record of such disease during service.  38 C.F.R. §  3.309(e).  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).  As relevant to the instant case, sinus cancer is not included in the list of diseases acknowledged to be presumptively related to exposure to herbicide agents.

Effective March 14, 2017, 38 C.F.R. §§ 3.307 and 3.309 were amended to add eight diseases to the list of diseases associated with contaminants present in the water supply at U.S. Marine Corps Base Camp Lejeune, North Carolina, from August 1, 1953, to December 31, 1987.  The amendments apply to claims received by VA on or after March 14, 2017, and claims pending before VA on that date, such as the Veteran's.  Amended 38 C.F.R. §§ 3.307 and 3.309 establish presumptive service connection for veterans, former reservists, and former National Guard members who served at Camp Lejeune for no less than 30 days (either consecutive or nonconsecutive) during this period, and who have been diagnosed with any of the following eight diseases adult leukemia, aplastic anemia and other myelodysplastic syndromes, bladder cancer, kidney cancer, liver cancer, multiple myeloma, non-Hodgkin's lymphoma, and Parkinson's disease.  As relevant to the instant case, sinus cancer is not included in the list of diseases acknowledged to be presumptively related to exposure to contaminated water at Camp Lejeune.

Notwithstanding the foregoing presumptions, a veteran is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. 
§ 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran contends that his cancerous tumor of the left adenoid sinus, which was diagnosed in 2009, is related to his in-service exposure to herbicide agents.  Notably, the record indicates that the Veteran served in Vietnam from July 1965 to July 1966 and, as such, his exposure to herbicide agents is presumed.  However, as sinus cancer is not presumptively linked to exposure to herbicide agents, to establish service connection there must be probative evidence linking the Veteran's currently diagnosed sinus cancer with a disease or injury during his active duty service, to include his acknowledged exposure to herbicide agents.  

In this regard, the record contains several opinions from the Veteran's private treatment providers regarding the etiology of his cancer.  In July 2009, Dr. T.T. reported that the Veteran's specific cancer can be directly related to his exposure to carcinogenic agents while serving in Vietnam.  Thereafter, in April 2016, he elaborated by stating "[i]t is as likely as not that [the Veteran's sinus cancer] is related to his service in Vietnam."  Most recently, in June 2016, Dr. T.T. provided a comprehensive opinion regarding the etiology of the Veteran's cancer and ultimately opined that, based on his professional medical opinion, the Veteran's "cancer is at least as likely as not caused by the direct exposure to Agent Orange that he unfortunately received while serving our country."  In support thereof, he noted that the Veteran's specific form of cancer was very rare and that it was not related to smoking, nor is there a clear etiology of the form of cancer because it is difficult to study.  Nevertheless, Dr. T.T. reviewed available medical literature and found that specialists have determined that salivary gland cancer risks are dramatically higher in veterans with exposure to Agent Orange.  Dr. T.T. also cited to a study that revealed that Vietnam veterans who were exposed to Agent Orange have elevated blood levels of certain toxins more than 10 years after their exposure to the toxins.  Based on these studies and the fact that the Veteran's cancer "is essentially a form of salivary gland malignancy[,]" Dr. T.T. opined that the Veteran's cancer was caused by his exposure to herbicide agents in Vietnam.  

In addition to Dr. T.T.'s opinions, the record also contains a January 2011 opinion from Dr. S.D. who opined that "[i]t is reasonable to assume that [the Veteran's] agent orange nasal inhalation may have contributed to the development of his cancer."  Thereafter, in June 2016, Dr. S.D. further stated that in his medical opinion, "it is extremely likely that [the Veteran's cancer] was a result of Agent Orange exposure during Vietnam."  In this regard, he noted that the location of the Veteran's cancer is an area commonly exposed to outside inhalants, that the National Academy of Sciences has presumed that respiratory cancers can be caused by Agent Orange, and that the Veteran's cancer is extremely rare and "not better known to be caused by another type of exposure...." 

After a careful review of the record, the Board finds that the Veteran's treating physicians' assessments to be highly probative as they have treated the Veteran since the onset of his disability, allowing them to fully understand the nature of his particular type of cancer and his relevant medical history.  In addition, the June 2016 opinions of Drs. T.T. and S.D. reflect consideration of all relevant facts and were supported by detailed rationales for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Furthermore, there is no medical opinion to the contrary.  Therefore, the Board resolves all doubt in favor of the Veteran, and finds that service connection for cancerous tumor of the left adenoid sinus is warranted.


ORDER

Service connection for cancerous tumor of the left adenoid sinus is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


